REYNOLDS, J.
These cases were consolidated in the lower court, and one judgment, disposing of the issues in both, was signed. The appeal is from an interlocutory decree, rendered after hearing on a restraining order, enjoining the defendant, J. W. King, as sheriff of Caldwell parish, and the defendants, the People’s Bank, and M. L. Sears, as execution creditors of the plaintiff, W. H. Jones, from selling certain described land, seized under writs of fieri facias issued upon judgments obtained by the defendants, respectively, against the plaintiff, on the ground that the seized property was plaintiff’s homestead and exempt from sale.
OPINION
.The issue presented by the record being whether or not the property seized is exempt from sale under article 11 of the Constitution 1921, the Supreme Court and not this court has jurisdiction of the appeal. Constitution 1921, article 7, sec. 10.
It is therefore ordered that the appeal be transferred to the Supreme Court (Act No. 19 of 1912), and that the record on appeal be lodged in that court within 30 days after this judgment shall have become final.